Case 1:19-cv-01097-RM Document 15 Filed 04/27/21 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge Raymond P. Moore

Civil Action No. 19-cv-01097-RM

DAVID LEE SMITH, and
MARY JULIA HOOK

          Plaintiffs,

v.

LNV CORPORATION, INC.,

      Defendant.
______________________________________________________________________________

                 ORDER DISMISSING CASE WITH PREJUDICE
______________________________________________________________________________

          By Order dated April 15, 2019, the Court withdraw the reference of Adversary

Proceeding No. 18-1250-TBM (“Hook II”). That proceeding is now the above-captioned case.

Thereafter, the Court ordered the parties to show cause why this action should not be dismissed

based on a number of legal bases including improper claim splitting and claim or issue

preclusion. Defendant timely responded but Plaintiffs did not.1 Nonetheless, even if the Court

considered Plaintiffs’ untimely response, they fail to show this action should not be dismissed.

     I.       BACKGROUND

          The parties are well-versed with the proceedings which precede this Order, so it will only

be briefly set forth here. In summary, Defendant filed an action against Plaintiffs and others,



1
  Because Plaintiffs are attorneys, their filing are not afforded the liberal construction ordinarily given to pro se
litigants. See Smith v. Plati, 258 F.3d 1167, 1174 (10th Cir. 2001); see also Hook v. United States, 624 F. App’x
972, 976 (10th Cir. 2015) (“Because Ms. Hook is an attorney proceeding pro se, we do not afford her filings the
liberal construction ordinarily given to pro se pleadings.”).
Case 1:19-cv-01097-RM Document 15 Filed 04/27/21 USDC Colorado Page 2 of 6




titled LNV Corp. v. Hook et al., 14-cv-00955-RM-SKC (“Hook I”), to foreclose on and

determine various interests in real property. Plaintiffs filed counterclaims and affirmative

defenses which were fully decided in Hook I. Indeed, Hook I has been decided in its entirety, the

real property has been sold, and the orders which Plaintiff Hook appealed have been affirmed.

See LNV Corp. v. Hook, 807 F. App’x 893, 894 (10th Cir. 2020), cert. denied, -- U.S. --, 141 S.

Ct. 939, 208 L. Ed. 2d 477 (2020); LNV Corp. v. Hook, No. 20-1167, 2021 WL 1343674, at *1, -

- F. App’x -- (10th Cir. Apr. 12, 2021). While Hook I was pending, Plaintiffs filed bankruptcy.

Dissatisfied with the orders and results in Hook I, Plaintiffs sought relief before the Bankruptcy

Court. When the Chapter 7 Trustee declined to pursue any action against LNV, Plaintiffs filed

their adversary proceeding, i.e., Hook II. As stated, the Court withdrew the reference on Hook II.

           Plaintiffs’ complaint in Hook II is far from a model of clarity, failing to contain short and

plain statements of their claims showing they are entitled to relief. See Fed. R. Civ. P. 8(a).

Regardless, the complaint consists of the following four “matters”: (1) their “Verified Answer to

LNV’s Second Amended Complaint, Affirmative Defenses and Compulsory Counterclaims; and

Jury Demand” (“Verified Answer”) filed in Hook I; (2) grievances about LNV’s alleged failure

to disclose documents in Hook I; (3) LNV’s alleged violations of the automatic stay, discharge

order, and discharge injunction in Plaintiffs’ Chapter 7 bankruptcy case; and (4) whether

Plaintiffs are liable to LNV on the promissory note and deed of trust on the real property. The

issue before the Court is whether Hook II should be dismissed because it is nothing more than an

attempt to improperly redo Hook I. The Court’s review establishes dismissal is proper based on

claim and issue preclusion.2


2
    In light of the Court’s determination, it need not reach whether this action is also barred by claim splitting.

                                                              2
Case 1:19-cv-01097-RM Document 15 Filed 04/27/21 USDC Colorado Page 3 of 6




    II.      DISCUSSION

          A. Claim Preclusion

          Federal law controls the preclusive effect of the decisions of federal courts. Valley Imp.

Ass’n, Inc. v. U.S. Fid. & Guar. Corp., 129 F.3d 1108, 1120 (10th Cir. 1997). Under federal law,

claim preclusion applies if three elements are satisfied: “(1) a judgment on the merits in the

earlier action; (2) identity of the parties or their privies in both suits; and (3) identity of the cause

of action in both suits.” Hatch v. Boulder Town Council, 471 F.3d 1142, 1149 (10th Cir. 2006)

(quotation marks and citation omitted). An examination of the record shows these elements are

met as to all “claims.”

          First, there has been a judgment on the merits and those issues which Plaintiffs wished to

appeal were appealed and affirmed. Plaintiff Smith did not appeal and the time for him to do so

has long passed. The orders have preclusive effect even if Plaintiff Hook decides to appeal the

most recent decision by the Tenth Circuit. MACTEC, Inc. v. Gorelick, 427 F.3d 821, 832 (10th

Cir. 2005) (“The appealability of a judgment, however, does not hinder its preclusive effect.”).

See also Leo v. Garmin Int’l, Inc., 464 F. App’x 737, 740 (10th Cir. 2012) (same). Plaintiffs’

conclusory argument to the contrary, without any legal support, do not show otherwise.

          Second, the parties are the same: LNV and Plaintiffs.

          And, finally, the Verified Answer was exactly what was filed in Hook I and the Court

disposed of all claims and defenses in that case, including those raised in the Verified Answer.

See Hook I at ECF Nos. 218, 301, 303, 306, 320, 387, 404, 436, 439, 441, and 443. The same

holds true for the remaining three matters in Plaintiffs’ complaint, to the extent they are claims,

as they were raised and rejected in Hook I. Sometimes more than once. See Hook I at ECF No.


                                                    3
Case 1:19-cv-01097-RM Document 15 Filed 04/27/21 USDC Colorado Page 4 of 6




334 (rejecting Plaintiffs’ contention that the Bankruptcy Court’s order lifting automatic stay was

void and that this Court’s order reopening case was void and violated the automatic stay); No.

387 (addressing – and rejecting – Plaintiffs’ contention that proceeding with Hook I violated the

Bankruptcy Court’s order of discharge and injunction); No. 404 (same); No. 436 (same). See

Hatch, 471 F.3d at 1149 (“a claim arising out of the same transaction, or series of connected

transactions as a previous suit, which concluded in a valid and final judgment, will be precluded”

(quotation marks and citation omitted)); Lucky Brand Dungarees, Inc. v. Marcel Fashions Grp.,

Inc., -- U.S. --, 140 S. Ct. 1589, 1594, 206 L. Ed. 2d 893 (2020) (“If a later suit advances the

same claim as an earlier suit between the same parties, the earlier suit’s judgment prevents

litigation of all grounds for, or defenses to, recovery that were previously available to the parties,

regardless of whether they were asserted or determined in the prior proceeding.” (quotation

marks and citation omitted)). Accordingly, these factors are met in this case.

       Plaintiffs do not contest that these claims, defenses, or issues were actually decided or

necessarily decided. Instead, they contend they did not have a full and fair opportunity to litigate

in a Seventh Amendment jury trial. Plaintiffs’ argument consists of a single sentence; it is so

conclusory that it is deemed waived. Even if not waived, they still would not prevail.

       In the context of claim preclusion, the “‘full and fair opportunity to litigate’ inquiry is a

‘narrow exception’ that ‘applies only where the requirements of due process were not afforded—

where a party shows ‘a deficiency that would undermine the fundamental fairness of the original

proceedings.’” Johnson v. Spencer, 950 F.3d 680, 709 (10th Cir. 2020) (citation omitted).

However, the Supreme Court “has already held that the right to a jury trial does not negate the

issue-preclusive effect of a judgment, even if that judgment was entered by a juryless tribunal.”


                                                  4
Case 1:19-cv-01097-RM Document 15 Filed 04/27/21 USDC Colorado Page 5 of 6




B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 150 (2015). And the Seventh

Amendment is not violated by the dismissal of a complaint whether by motion to dismiss or by

summary judgment – as the Court did in this instance in Hook I. Smith v. Kitchen, 156 F.3d

1025, 1029 (10th Cir. 1997) (motion to dismiss); Overton v. United States, No. 99-2069, 2000

WL 14274, at *4, 202 F.3d 282 (10th Cir. 2000) (unpublished table decision) (recognizing no

Seventh Amendment violation by summary judgment or dismissal of complaint on legal

grounds). And Plaintiff Hook appealed these decisions which were affirmed. Accordingly, the

lack of jury trial is no barrier to the application of claim (or issue) preclusion.

        B. Issue Preclusion

        “Once a court has decided an issue, it is forever settled as between the parties.” B & B

Hardware, Inc., 575 U.S. at 147 (quotation marks and citation omitted). “[A] losing litigant

deserves no rematch after a defeat fairly suffered.” Id. (quotation marks and citation omitted).

Specifically, issue preclusion bars successive litigation of an issue of law or fact when “(1) the

issue previously decided is identical to the present one; (2) the prior action was finally

adjudicated on the merits; (3) the party against whom the doctrine is invoked was a party or in

privity with a party to the previous adjudication; … (4) the party against whom the doctrine is

raised had a full and fair opportunity to litigate the issue in the previous adjudication”; and (5)

the litigated issue is essential to the judgment. Keller Tank Servs. II, Inc. v. Comm’r of Internal

Revenue, 854 F.3d 1178, 1193 (10th Cir. 2017); B & B Hardware, Inc., 575 U.S. at 148

(identifying factors (1), (2), and (5)).

        If Plaintiffs are raising the second through fourth matters in the complaint as “issues”

relevant to their claims and defenses in the Verified Answer, they are barred by issue preclusion.


                                                   5
Case 1:19-cv-01097-RM Document 15 Filed 04/27/21 USDC Colorado Page 6 of 6




Specifically, those issues were previously decided and final judgment was entered,3 e.g., LNV

did not violate any bankruptcy order in proceeding with Hook I and LNV had standing and could

recover under the deed of trust on the real property. Plaintiffs were parties to Hook I and, as

addressed above, they had a full and fair opportunity to litigate the issues even though Hook I

was decided without a jury trial. The issues were essential to the judgment, and Plaintiffs do not

argue otherwise. For example, Plaintiffs argued in Hook I that the Court lacked subject matter

jurisdiction because of the Bankruptcy Court’s stay or injunction orders. Accordingly, these

issues are barred by issue preclusion.

       III.      CONCLUSION

              Based on the foregoing, it is ORDERED

              (1) That the ORDER TO SHOW CAUSE (ECF No. 10) is MADE ABSOLUTE;

              (2) That this action is DISMISSED WITH PREJUDICE;

              (3) That the Clerk shall enter judgment for Defendant and against Plaintiffs; and

              (4) That the Clerk shall close this case.

              DATED this 27th day of April, 2021.

                                                                 BY THE COURT:



                                                                 ____________________________________
                                                                 RAYMOND P. MOORE
                                                                 United States District Judge




3
    As previously stated, an appeal does not negate a judgment’s preclusive effect.

                                                            6
